Citation Nr: 1219197	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  07-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to July 12, 2005, for the award of service connection for posttraumatic stress disorder with secondary major depression (hereinafter "PTSD").


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which awarded service connection for PTSD effective from July 12, 2005.  The claim was most recently remanded by the Board in March 2011.  The matter has been returned to the Board and is now ready for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran was discharged from service in August 1971.

2.  The Veteran filed his original claim of service connection for PTSD on March 28, 1994.

3.   In an August 8, 1994, rating decision, the RO denied service connection for PTSD; the Veteran filed a notice of disagreement, but did not complete the appeal by filing a timely substantive appeal in response to a statement of the case issued by the RO.  

4.  On July 12, 2005, the RO received the Veteran's request to reopen his claim of entitlement to service connection for PTSD.

5.  A DD FORM 215, Correction to DD FORM 214, Certificate of Release or Discharge from Active Duty, was issued in September 2008 correcting the Veteran's separation document to add the Combat Action Ribbon (Vietnam). 

6.  By rating decision in April 2009, the RO granted entitlement to service connection for PTSD, effective from July 12, 2005. 

7.  Medical evidence of record shows that it is at least as likely as not that the Veteran had PTSD as of March 28, 1994. 


CONCLUSION OF LAW

The legal requirements for an effective date of March 28, 1994, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he contends that the grant of service connection should be effective as early as March 28, 1994, when he filed his original claim of entitlement to service connection for PTSD. 

In the instant case, the Veteran separated from service in August 1971.  He filed his original claim for service connection on March 28, 1994.  In connection with his claim, the Veteran claimed duty in combat situations.  In an August 1994 rating decision, the RO denied entitlement to service connection for PTSD.  The RO denied the claim on the basis of no combat awards and no specific information regarding verifiable stressors.  Notice of the decision was mailed to the Veteran in August 1994.  The Veteran filed a notice of disagreement and a statement of the case was issued in September 1994.  However, the Veteran did not file a substantive appeal.  Moreover, no new and material evidence was received within one year of the August 1994 decision.  Accordingly, the August 1994 decision became final.  See 38 U.S.C.A. § 7105(c).  

As a general rule, a determination which is the subject of a prior final decision may only be reopened by submitting new and material evidence.  38 U.S.C.A. § 5108.  However, an exception exists when additional service records are received.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on such records shall be the date entitlement arose or the date VA received the previous claim.  38 C.F.R. § 3.156(c)(3).

The Veteran argues that the DD FORM 215 adding the Combat Action Ribbon to his service record amounts to service department records not associated with the claims file under 38 C.F.R. § 3.156(c) and thus contends VA must consider the date of the 1994 claim as the effective date.  

The Board finds it significant that at the time of the 1994 decision, the receipt of a combat award was by regulation recognized as evidence of combat for purposes of corroboration of a claimed stressor.  The Board acknowledges that the DD FORM 215 was issued in September 2008 in connection with his effort to reopen the claim.  As such, the document itself was clearly not in existence at the time of the August 1994 rating decision.  However, the Board believes it reasonable to assume that the issuance of the DD Form 215 adding the Combat Action Ribbon to the Veteran's discharge documentation would not have been done without a review of other service records which showed that he served under such circumstances to be eligible for such award.  In other words, the service department would not have issued the award unless it had documentary evidence to support the fact that such an award was warranted.  The DD FORM 215 then may be viewed simply as a document which summarized the results of a review of other service records which were in existence, but not in the VA file in 1994.  The record shows that service connection for PTSD was granted based at least in part on the DD FORM 215 which reflected information contained in other service records in existence in 1994.  As such, the situation is contemplated by 38 C.F.R. § 3.156(c). 

The provisions of 38 C.F.R. § 3.156(c)(3) provide that in such a situation the effective date shall be the date entitlement arose or the date VA received the previous claim, whichever is later.  In developing this question, the Board directed a medical examination and review of the claims file in the March 2011 remand.  As a result the record now includes an April 2011 report of VA examination in which the examiner concludes that the Veteran did have PTSD in 1994 caused by or the result of combat stressors.  As such, an effective date of March 28, 1994, is warranted for the grant of service connection for PTSD.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to an effective date of March 28, 1994, for the award of service connection for PTSD is warranted.  To this extent, the appeal is granted, subject to applicable laws and regulations applicable to payment of VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


